DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.

Amendment(s) and Claim Status
In the Amendment filed June 6, 2021, claims 1, 2, 13, 14, and 20 were amended, wherein claims 1, 13 and 20 were modified to define changes affecting decreasing offset processing parameters, and claims 2 and 14 were further revised to discern the calibration process and shift in exposure functionality relative to controlling offset determinants; claims 4 and 16 stand canceled; and claims 1-3, 5-15 and 17-22 have been presented for further consideration.

Response to Arguments
In light of the presented amendments, the applicant’s arguments have been fully considered, and regarding claims 2 and 14, are persuasive.  Therefore, the prior objection directed to claims 2 and 14, have been withdrawn.  Regarding claims 1, 3, 5-13, 15, and 17-22, 
Regarding claim 1: 
“Fujisawa does not teach or suggest a value of the parameter for the exposure process which has been set on the basis of the measurement results is decreased by subtracting from the value of the parameter an update amount which is determined by the value of the parameter.”
“While different in form and scope, amended independent Claims 12, 13, and 20 include the same or similar features as those discussed above in connection with Claim 1 , and, therefore, are submitted to be patentable for at least the same reasons.”

With regards to the above mentioned arguments, the Examiner respectfully disagrees.
In differing embodiments, variations of different processing characteristics (e.g., exposure, time, focus, etc.) are fed back to the system, whereby offset values are measured, evaluated and feedback is reintroduced for further refinement [e.g., iterative handling] until processing parameters are met.  The feedback [determinants] result in a decrease in margins due to process variations, and as such, the product variant(s) from the offset value is based on the initial offset value, whereby the subsequent change in offset value is a [direct] derivative of the initial offset value (e.g., the secondary or subsequent updated values result from subtracting from the [initial] offset value). (see: col. 4, lines 10-36, col., 22, lines 1-15, col. 25, lines 14-31).  The following Office Action has been updated to address the presented amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-13, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and relationships, such omission amounting to a gap between the steps and relationships governing the change in the offset value.  See MPEP § 2172.01.  
As presented, the claims cite a step and relationship directed toward a change in the offset value – decreasing the offset value which has been set to the processing by subtracting from the offset value an update amount which is determined by the offset value – wherein an updated offset value is determined by the offset value, but the steps and relationships used in capturing processing data, analyzing results of the processed data, comparing pre/post processing parameters and subsequently evaluating the results to further designate a change is not presented.  In the amended claims 2 and 14, a calibration process of an exposure is employed whereby determining a resulting shift of the exposure, and subsequently affecting the change in an offset amount, relative to all or part of the influence exerted on the calibration process (see claims 2 and 14, as well as fig. 2 and par. 24-26 of the specification).  In further reviewing figures 6 and 9, it appears that the calibration process along with further evaluating the analytics resulting from the offset shift, are critical in modifying the offset value.
The cited sections appear to be critical steps and relationships used in determining changes to the offset values.  Examiner notes that during the examination process, claim language is considered in broad terms, whereby careful consideration is taken to view claim 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al., US Patent No. 6,376,139, patented April 23, 2002, hereinafter FUJISAWA), in view of Ye et al., US Patent Application Publication No. 2007/0050749 (published March 2007, hereinafter YE).

As per claim 1 (Currently Amended), FUJISAWA teaches of a management method of managing a processing apparatus that performs processing of a member (see col. 18, lines 20-31: using focal alignment, pattern matching, optical, measuring and various exposure and alignment apparatuses and methods used in optimizing pattern transfer onto a wafer, which minimizing shifts due to environmental changes), comprising:
performing adjustment of the processing apparatus (see col. 28, lines 8-12: based on feedback, adjusting the exposure apparatus),
setting an offset value to control the processing apparatus (see fig. 7; and col. 10, lines 46-62: adjusting the offset amount prior to processing to ensure an accurate pattern transfer and after processing in an effort to address the tendency of focus shift) so as to cancel either of all or part of influences that the adjustment of the processing apparatus exerts on the 
performing the processing of a member (see fig. 9, col. 10, lines 63 - col. 11, lines 9; and col. 19, lines 40-58: pattern lengths are adjusted and calibrated, such that the shifts and offsets are minimized and effective exposure is optimized));
decreasing the offset value by subtracting from the offset value an update amount which is determined by the offset value (see: col. 4, lines 10-36: offset values are measured, evaluated and feedback is reintroduced for further refinement until processing parameters are met, wherein the feedback is based on an initial offset value, and subsequently the change in offset determinants are a derivative of the initial value (e.g., the secondary or subsequent updated values result from subtracting from the offset value) and 
performing the processing of a member in a state that the decreased offset value is set to the processing apparatus (see col. 7, lines 29-58: when offset values are met, the processing member performs in the optimized state).
While FUJISAWA focuses on optimizing calibration and conditioning parameters by decreasing offset values (see above cited references), the art fails to explicitly address decreasing the offset value which has been set to the processing apparatus.  
	The cited YE reference focuses on optimizing patterns processing for lithography processing.  However, as part of optimizing processing, the art further teaches ensuring process condition parameters are optimized during pattern usage, and as a means for improving processing, simulation and feedback activities are introduced during operational phase allowing the system to decrease or fine-tune offset values from a standard pattern value to one consistent with the processing apparatus (see par. 69-70 and 79-80).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of YE's method of providing feedback to fine tune offset 
	

As per claim 3, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein FUJISAWA further teaches of the method according to claim 1, wherein the decreasing the offset value and the performing the processing of a member which follows the decreasing the offset value are performed a plurality of times so that the offset value is decreased step wisely (see fig. 9; col. 10, lines 63 – col. 11, lines 9; and col. 19, lines 40-58: pattern lengths are adjusted and fine-tuned based on reintroducing feedback into the system for cyclic/stepwise processing of offset values,  and calibrated, such that the shifts and offsets are continually measured, analyzed and minimized to meet calibrated standards and effective exposure is optimized).

4. (Canceled)

As per claim 5, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein FUJISAWA further teaches of the method according to claim 1, wherein the adjustment includes calibration of a function of the processing apparatus (see col. 19, lines 40-58: pattern lengths are adjusted and calibrated to minimize shifts and offsets affecting exposure).

As per claim 6, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein YE further teaches of a method according to claim 1, wherein the adjustment includes calibration of a function of the processing apparatus (see par. 27-28: focal, exposure, illumination and associated attributes of both the processes and apparatuses involved in wafer processing, are subject to maintenance checks and analysis)

	As per claim 7, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein YE further teaches of the method according to claim 6, wherein the maintenance includes replacement of a component of the processing apparatus (see par. 36: when process variations are determined during testing which extend beyond a shift in exposures, devices and process are further analyzed for error conditions, wherein adjustments are address and failed devices are replaced).

As per claim 8, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein YE further teaches of the method according to claim 7, wherein the offset value is set based on a state of the processing apparatus before the replacement and a state of the processing apparatus after the replacement (see par. 35-36: structures and processes are tested and when variations in the processing/operational state results from a shift in parameters external to exposure, adjustments/replacements are made to correct conditions (e.g., device failure)).

As per claim 9, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein FUJISAWA further teaches of the method according to claim 1, wherein a result of the processing by the processing apparatus is fed back in accordance with a change of the offset value to a parameter value for controlling the processing apparatus (see col. 20, lines 17-41: exposure is fed back to the development time, facilitating adjustments to focus set time and offset parameters affecting the exposure apparatus and process).

As per claim 10, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein FUJISAWA further teaches of the method 

As per claim 11, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein FUJISAWA further teaches of the method according to claim 10, wherein the pattern forming apparatus is an exposure apparatus (see col. 2, lines 4-17 and lines 40-67: exposure apparatus is instrumental in ensuring that the pattern is effectively applied to a wafer within the semiconductor manufacturing apparatus).

As per claim 12 (Currently Amended), FUJISAWA teaches of an article manufacturing method comprising:
managing a pattern forming apparatus for forming a pattern (see col. 2, lines 40-67: exposure apparatus used in generating and establishing a pattern used in the semiconductor manufacturing process);
processing a member on which the pattern has been formed by the pattern forming apparatus (see col. 6, lines 61 through col. 7, lines 8: processing a member based on pattern mapping), 
wherein an article is manufactured from the member (see fig. 29; col. 2, lines 4-17 and lines 40-67; and col. 18, lines 35-46: the process of applying the pattern to the wafer and adjusting operations to ensure correct application);
wherein the managing the pattern forming apparatus comprising:
	performing adjustment of the processing apparatus (see col. 28, lines 8-12: based on feedback, adjusting the exposure apparatus);
	setting an offset value to control the processing apparatus (see fig. 7; and col. 10, lines 46-62: adjusting the offset amount prior to processing to ensure an accurate 
	performing processing for forming a pattern (see col. 6, lines 66- col. 7, line 8 and col. 28, lines 8-12: generating a pattern based on exposure, wherein feedback is used in adjusting the exposure apparatus);
	decreasing the offset value by subtracting from the offset value an update amount which is determined by the offset value (see: col. 4, lines 10-36: offset values are measured, evaluated and feedback is reintroduced for further refinement until processing parameters are met, wherein the feedback is based on an initial offset value, and subsequently the change in offset determinants are a derivative of the initial value (e.g., the secondary or subsequent updated values result from subtracting from the offset value);
	performing the processing for forming a pattern in a state that the decreased offset value is set to the processing apparatus (see col. 7, lines 29-58: when offset values are met, the processing member performs in the optimized state).
FUJISAWA focuses on optimizing calibration and conditioning parameters by decreasing offset values (see above cited references), but fails to explicitly address decreasing the offset value which has been set to the processing apparatus.  
	YE teaches of optimizing patterns processing for lithography, whereby ensuring process condition parameters are optimized during pattern usage, wherein simulation and feedback activities are introduced during operations which allow decreasing of offset values from a standard pattern value to one consistent with the processing apparatus (see par. 69-70 and 79-80).
before the effective filing date of the invention, to employ the use of YE's method of providing feedback to fine tune offset values, with FUJISAWA's method of adjusting offset values to fine-tune operations so that member processing is optimized as a result of minimized offset values.	

As per claim 13 (Currently Amended), FUJISAWA teaches of a management apparatus that manages a processing apparatus designed to perform processing of a member (see col. 18, lines 20-31: using focal alignment, pattern matching, optical measuring and various exposure and alignment apparatuses are employed in optimizing pattern transfer onto a wafer)), comprising:
a controller configured to: 
cause the processing apparatus to perform adjustment of the processing apparatus (see col. 28, lines 8-12: based on feedback, adjusting the exposure apparatus);
set an offset value to control the processing apparatus such that variance between results of processing by the processing apparatus (see fig. 7; and col. 10, lines 46-62: adjusting the offset amount prior to processing to ensure an accurate pattern transfer and after processing in an effort to address the tendency of focus shift) so as to cancel either of all or part of influence that the adjustment of the processing apparatus experts on the processing of a member (see col. 7, lines 41-58 and col. 11, lines 46-65: canceling influences when the pattern of the monitor mark is equal to or smaller than resolution limits, an exposure amount free from influence of variation in focus values);
cause the processing apparatus to perform processing a member (see col. 28, lines 8-12: based on feedback, adjusting the exposure apparatus);
decrease the offset value by subtracting from the offset value an update amount which is determined by the offset value (see: col. 4, lines 10-36: offset values are 
cause the processing apparatus to perform processing a member in a state that the decreased offset value is set to the processing apparatus (see col. 7, lines 29-58: when offset values are met, the processing member performs in the optimized state).
FUJISAWA teaches of optimizing calibration and conditioning parameters by decreasing offset values (see above cited references).  However, the reference fails to explicitly address decreasing the offset value which has been set to the processing apparatus.  
	YE is directed to optimizing patterns processing for lithography, wherein the reference further focuses on ensuring that process condition parameters are optimized during pattern usage, and as a means for improving processing, simulation and feedback activities are presented during operations to allow the system to decrease [or fine-tune] offset values from a standard pattern value to one meeting apparatus parameters (see par. 69-70 and 79-80).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of YE's system and method of providing feedback to fine tune offset values, with FUJISAWA's system and method of adjusting offset values to fine-tune operations so that member processing is optimized as a result of minimized offset values.	

As per claim 15 (Currently Amended), the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein FUJISAWA further teaches of the apparatus according to claim 13,the decreasing the offset value and causing the processing apparatus to perform the processing which follows the decreasing the offset value are performed a plurality of times so that the offset value is decreased step wisely (see fig. 9; 

	16. (Canceled)

As per claim 17, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein YE further teaches of the apparatus according to claim 13, wherein the adjustment includes at least one calibration of a function of the processing apparatus, and/or maintenance of the processing apparatus, or replacement of a component of the processing apparatus (see par. 39: test structure calibration to maximize focal and exposure parameters, and subsequent operational potential; par. 35-37: when process variations are determined during testing which extend beyond a shift in exposures, devices and process are further analyzed for error conditions, wherein adjustments are address and failed devices are replaced)).

As per claim 18, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein YE further teaches of the apparatus according to claim 17, wherein the controller sets the offset value based on a state of the processing apparatus before the replacement and a state of the processing apparatus after the replacement (see par. 35-36: structures and processes are tested and when variations in the 

As per claim 19, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein FUJISAWA further teaches of the apparatus according to claims 13, wherein the controller feeds back a result of the processing by the processing apparatus to a parameter value for controlling the processing apparatus (see col. 20, lines 17-41: controlling elements of the exposure element is fed back to the development time, facilitating adjustments to focus set time and offset parameters, subsequently affecting the exposure apparatus and optimization process).

As per claim 20, FUJISAWA teaches of a non-transitory computer readable medium storing a program which operates a computer to execute a management method (see col. 18, lines 20-31: computer implemented method used in managing focal alignment, pattern matching, optical measuring and various exposure and alignment apparatuses for optimizing pattern transfer onto a wafer), the method comprising:
Causing the processing apparatus to perform adjustment of the processing apparatus (see col. 28, lines 8-12: based on feedback, adjusting the exposure apparatus);
setting, an offset value to control the processing apparatus (see fig. 7; and col. 10, lines 46-62: adjusting the offset amount prior to processing to ensure an accurate pattern transfer and after processing in an effort to address the tendency of focus shift) so as to cancel either of all or part of influence that the adjustment of the processing apparatus exerts on the processing of a member (see col. 7, lines 41-58 and col. 11, lines 46-65: canceling influences when the pattern of the monitor mark is equal to or smaller than resolution limits, an exposure amount free from influence of variation in focus values)

decreasing the offset value by subtracting from the offset value an update amount which is determined by the offset value (see: col. 4, lines 10-36: offset values are measured, evaluated and feedback is reintroduced for further refinement until processing parameters are met, wherein the feedback is based on an initial offset value, and subsequently the change in offset determinants are a derivative of the initial value (e.g., the secondary or subsequent updated values result from subtracting from the offset value); and 
causing the processing apparatus to perform processing a member in a state that the decreased offset value is set to the processing apparatus (see col. 7, lines 29-58: when offset values are met, the processing member performs in the optimized state).
While FUJISAWA focuses on optimizing calibration and conditioning parameters by decreasing offset values (see above cited references), the art fails to explicitly address decreasing the offset value which has been set to the processing apparatus.  
	The cited YE reference focuses on a computer-implemented method which optimizes pattern processing in lithography processing.  However, as part of optimizing processing, the art further teaches ensuring process condition parameters are optimized during pattern usage, and as a means for improving processing, simulation and feedback activities are introduced during operational phase allowing the system to decrease or fine-tune offset values from a standard pattern value to one consistent with the processing apparatus (see par. 69-70 and 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of YE's computer implemented method of providing feedback to fine tune offset values, with FUJISAWA's computer implemented method of adjusting offset values to fine-tune operations so that member processing is optimized as a result of minimized offset values.

As per claim 21, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein FUJISAWA further teaches of a method of claim 1, wherein the processing of a member includes at least one of exposure processing, imprinting processing and deposition processing (see col. 2, lines 4-17 and lines 40-67: exposure apparatus is instrumental in ensuring that the pattern is effectively applied to a wafer within the semiconductor manufacturing apparatus);

As per claim 22, the combination of FUJISAWA and YE teaches all of the limitations noted in the base claim(s) as outlined above, wherein FUJISAWA further teaches of a method of claim 21, wherein the decreasing the offset value and the performing the processing of a member which follows the decreasing the offset value are performed until the offset value is less than or equal to a predetermined value (see fig. 9; col. 10, lines 63 – col. 11, lines 9; and col. 19, lines 40-58: pattern lengths are adjusted and calibrated, such that the shifts and offsets are minimized in a repetitive manner based on feedback, wherein optimizing  exposure).

Allowable Subject Matter
Claims 2 and 14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner' s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method for processing a member consistent with the limitations of amended claims 2 and 14, wherein the processing apparatus is directed to a method for performing calibration, calculating a exposure shift, and determining an offset wherein the offset value is set to the exposure apparatus.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Roberts et al. (US 2006/0193532), Kurosawa (US 2005/0088636) and Yamada et al., (US 6,236,447) rely on feedback processing to evaluate operational parameters and amend offset determinants.  The balance of references cited in the attached PTO Form-892 focus on optimizing lithography technics by evaluating processing characteristics and modifying offset parameters to align operations.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119